Citation Nr: 0914398	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-06 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
major depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984 and from June 1986 to June 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the requested benefits.

The veteran failed to report for a Travel Board hearing 
scheduled at the RO in March 2009.  He had not requested a 
postponement.  Under such circumstances, the hearing request 
must be considered withdrawn and the Board proceeds with its 
review of the appeal.  38 C.F.R. § 20.704 (2008).  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder 
that can be related to his period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.")).  Barr v. Nicholson, 20 
Vet. App. 528 (2007).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  It is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veteran has been diagnosed with major depression with 
psychotic features, PTSD, and psychotic disorder.  He alleges 
that he has experienced nightmares and panic attacks since 
his active duty service in the Navy, and has experienced 
auditory and visual hallucinations since 1999.  In addition, 
he claims to have suffered from depression since his time in 
the Navy, although his symptomatology has worsened since the 
death of his mother in 1998.  

The service personnel records noted that the Veteran had been 
an Aviation Storekeeper.  He had received a Sea Service 
Deployment Ribbon, a Navy Battle "E" Ribbon, a Southwest 
Asia Service Medal, a National Defense Service Medal, a Good 
Conduct Medal, a Navy Unit Commendation, and a Kuwait 
Liberation Medal.  There was no indication that he had 
engaged in combat or had received any combat awards.  

The service treatment records do not reveal any complaints 
of, treatment for, or diagnosis of psychiatric 
symptomatology.  His July 1980 Report of Medical Examination 
at enlistment noted that his psychiatric state was within 
normal limits, and he self-reported on his July 1980 Report 
of Medical History that he never suffered from frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  His August 1984 Report of Medical 
Examination at his first active service separation noted that 
his psychiatric state was within normal limits.  His March 
1986 Report of Medical Examination while on inactive reserve 
noted that his psychiatric state was within normal limits, 
and he self-reported on his March 1986 Report of Medical 
History that he never suffered from frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  Finally, his June 1992 Report of Medical 
Examination at his second separation from service noted that 
his psychiatric state was within normal limits, and he self-
reported on his June 1992 Report of Medical History that he 
never suffered from frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  As such, 
the Board concludes that there is no evidence of a 
psychiatric disorder in service.  

Between September 2003 and the present, the Veteran was seen 
for VA psychiatric treatment.  He was initially diagnosed 
with major depression with psychotic features.  However, in a 
June 2004 treatment note, a VA psychiatrist noted that 
symptoms such as nightmares, paranoia, and hallucinations may 
be the result of PTSD.  From March 2006 onward, PTSD was 
regularly diagnosed in addition to major depression.  The 
Veteran was prescribed psychiatric medication but refused to 
taken it due to fear of the side effects.  In December 2007, 
he was diagnosed with psychotic disorder not otherwise 
specified, most likely schizophrenia-paranoid type acute 
exacerbation secondary to noncompliance with medications.  
However, although the treatment records recited the Veteran's 
claimed stressors, no medical professional ascribed his PTSD 
to in-service events.

Thus, the Board finds that the evidence is against a finding 
of a nexus between service and the Veteran's acquired 
psychiatric disorder.  In addition, the condition was not 
diagnosed within one year of separation, so service 
connection is not warranted on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309 (2008).

Furthermore, evaluating the issue as a PTSD claim, it is 
found that entitlement to service connection has not been 
established.  The Veteran's service medical records do not 
show any diagnoses of a psychiatric disorder, despite his 
complaints of depression since his time of his discharge.  
The Veteran clearly never had any combat duty; as such any 
alleged in-service stressors must be corroborated by other 
independent evidence of record.  See West v. Brown, 7 Vet. 
App. 70 (1994).  

In the instant case, the Veteran's only claimed stressor is 
that his "close friend" was caught in banding material 
while they were cleaning the ship's storerooms and pulled 
overboard.  The Veteran claims that he was holding his 
friend's hand as he slipped away and was lost at sea.  
However, the Veteran could not recall this friend's name.  He 
claimed to have reported the incident to his supervisor.  The 
Veteran indicated that the incident occurred in approximately 
1982 or 1983 while aboard the U.S.S. Ranger, although service 
personnel records indicate that he served aboard the U.S.S. 
Ranger from July 1983 to February 1984.  

In February 2008, the RO issued a memorandum determining that 
the stressor information supplied by the Veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Specifically, they found 
that the information lacked sufficient/specific information 
to conduct a thorough search of military records.  Given the 
lack of any corroborated in-service stressor in addition to 
the lack of a medical nexus opinion linking PTSD to in-
service events, service connection cannot be awarded for 
PTSD.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan.   In the instant case, however, 
the evidence of record does not demonstrate that the Veteran, 
who is competent to comment on his post-service symptoms, has 
the requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation.

The Veteran's contentions have been carefully and 
sympathetically considered; however, they are outweighed by 
the absence of any objective evidence to support the claim.  
As a consequence, the preponderance of the evidence is 
against the Veteran's claim for an acquired psychiatric 
disorder, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
Veteran submitted written statements and a PTSD Stressor 
Questionnaire.  

The Board concedes that the Veteran was not afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, no evidence 
of the disorders for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


